SANDERLIN, Judge.
The appellant seeks review of a summary judgment against him whereby he sought a real estate broker’s commission fee, alleging his entitlement based on an oral listing agreement. Upon consideration of the briefs and the record on appeal, plus oral argument, we conclude that there are genuine issues of material fact as to wheth*1315er the broker produced a buyer under the terms of an enforceable listing agreement.
Therefore, we reverse the summary judgment and remand for further proceedings. Holl v. Talcott, 191 So.2d 40 (Fla.1966); St. Clair v. Smith, 445 So.2d 1113 (Fla. 2d DCA 1984); M.J. Kelley Co. v. Spring Lock Scaffolding, Inc., 467 So.2d 831 (Fla. 2d DCA 1985).
REVERSED and REMANDED.
CAMPBELL, A.C.J., and LEHAN, J., concur.